

AMENDMENT TO MOBILE GATEWAY AGREEMENT
FOR ADVANCE PAYMENTS
 
THIS AMENDMENT (the "Amendment") to the Mobile Gateway Agreement (defined below)
is entered into as of the 1st day of July, 2005 (the "Amendment Effective Date")
by and between Mobile Messenger Australia Pty Ltd. ("Mobile Messenger") and New
Motion ("Customer").
 
WHEREAS, Mobile Messenger and Customer are parties to a Mobile Gateway Agreement
dated 19th April 2005 (the "Mobile Gateway Agreement") pursuant to which Mobile
Messenger provides certain services to Customer; and
 
WHEREAS, pursuant to the terms of the Mobile Gateway Agreement Mobile Messenger
currently pays to Customer a portion of the revenue Mobile Messenger receives
from the applicable carrier for the sale of Customer content ("Customer Revenue
Share");
 
WHEREAS, pursuant to the terms of the Mobile Gateway Agreement Mobile Messenger
is only obligated to pay Customer the Customer Revenue Share subsequent to when
(and if) Mobile Messenger actually receives payment from the applicable carrier
for the sale of such Customer content;
 
WHEREAS, Mobile Messenger and Customer desire to modify the payment terms of the
Mobile Gateway Agreement effective as of the Amendment Effective Date whereby
Mobile Messenger shall advance to Customer a portion of the Customer Revenue
Share prior to Mobile Messenger's receipt of the revenue from the applicable
carrier for the sale of Customer content as more particularly described herein.
 
NOW, THEREFORE, in consideration of the mutual covenants made herein, the Mobile
Gateway Agreement is amended as set forth below.
 
1.  Defined Terms. All terms used in this Amendment and not otherwise defined
herein, shall have the meanings ascribed to such terms in the Mobile Gateway
Agreement.
 
2.  Advance. Effective on the Amendment Effective Date Mobile Messenger shall
advance to Customer a portion of the monthly fees which Mobile Messenger
anticipates collecting from the applicable carriers related to the sale of
Customer content under the Mobile Gateway Agreement as follows:
 
(a) For each calendar month during the Term, subject to the provisions of this
Amendment, Mobile Messenger shall advance to Customer seventy percent (70%) of
the fees Mobile Messenger would have owed to such Customer under the Mobile
Gateway Agreement had Mobile Messenger received from the applicable carrier the
fees attributable to the sale of the Customer content for such month (the
"Monthly Advance"), net of the Mobile Messenger Fee, as defined below (the "Net
Advance"). Such Net Advance shall be paid within the number of days of the end
of such applicable month as specified (and selected by Customer) on Exhibit A
attached hereto.
 
 
 

--------------------------------------------------------------------------------

 
(b) Customer acknowledges and agrees that the Monthly Advance is an advance of
the amounts Mobile Messenger may owe to Customer under the Mobile Gateway
Agreement. Customer acknowledges and agrees that the Mobile Messenger Fee be
deducted from the Monthly Advance as consideration for the advance payment.
Accordingly, Mobile Messenger shall offset amounts owed to Customer under the
Mobile Gateway Agreement in an amount equal to the Monthly Advance Amount, and
Mobile Messenger shall be entitled to retain all amounts owed to Customer under
the Mobile Gateway Agreement until such time as it has received actual payment
from carriers for Customer's content for the applicable month in an amount equal
to the Monthly Advance. The remaining balance payable to Customer under the
Mobile Gateway Agreement will be paid in accordance with its terms subject to
the additional terms set forth below.
 
3.  Mobile Messenger Fee. In consideration for providing the advance as set
forth herein, Mobile Messenger shall retain, as a fee, the percentage of the
aggregate Monthly Advance as specified on Exhibit A attached hereto and such fee
shall be retained by Mobile Messenger and deducted from the Monthly Advance to
be made by Mobile Messenger in connection with Section 2 hereof (the "Mobile
Messenger Fee").
 
4.  Advance Election.
 
(a)  Mobile Messenger's Election. Notwithstanding the foregoing, Mobile
Messenger may in its sole discretion at any time upon prior written notice to
Customer elect to revert back to (and therefore pay customer in accordance with)
the payment schedule originally specified in the Mobile Gateway Agreement
(instead of the advance schedule specified in Section 2 of this Amendment) for
any and all future payments under the Mobile Gateway Agreement. Upon termination
of the Mobile Gateway Agreement, the payment schedule shall immediately revert
back to the payment schedule originally specified in the Mobile Gateway
Agreement (instead of the advance schedule specified in Section 2 of this
Amendment) for all future payments due to Customer after the termination date of
the Mobile Gateway Agreement.
 
(b)  Customer's Election. For each calendar year, Customer may elect to have
Monthly Advances made and if so elected shall select the number of days after
the end of the month in which such Monthly Advances shall be made as specified
on Exhibit A provided that such election is made in a signed writing received by
Mobile Messenger at least 10 days prior to the commencement of such year. The
election made for a calendar year shall automatically be renewed for and applied
to each subsequent year unless a signed writing rescinding such election is
received by Mobile Messenger prior to the commencement of the year in accordance
with the foregoing. Any election by Customer hereunder shall apply to each
Program in effect during the applicable year(s). Customer may not change its
election for the current calendar quarter during such calendar quarter.


 
2

--------------------------------------------------------------------------------

 
 
(c) Days/Fee Adjustments. The days after the end of the month in which such
advances shall be made and the fee charged by Mobile Messenger for Monthly
Advances (as specified on Exhibit A attached hereto) may be modified at any time
by Mobile Messenger provided that Mobile Messenger notifies Customer in writing
of such change at least 30 days prior to the beginning of a new year.
 
5.  Right to Offset. The parties agree that in the event that any of the
applicable carrier holds back any fees or levies a charge back or an adjustment
to Mobile Messenger related to such content (collectively, the "Adjustment") and
Mobile Messenger has paid Customer the Monthly Advance or the Customer Revenue
Share for such month, then Mobile Messenger may offset against any amounts owed
by Mobile Messenger to Customer under the Mobile Gateway Agreement by the amount
of any such Adjustment.
 
6.  Refund of Advanced Monthly Payments. In addition, the parties acknowledge
that if Mobile Messenger has made a payment hereunder and Mobile Messenger is
subsequently charged an Adjustment by a carrier related to such payment and the
amount of such Adjustment is greater than the amounts owed by Mobile Messenger
to Customer under the Mobile Gateway Agreement, then Mobile Messenger may in its
sole discretion elect to require Customer to refund the portion on such payment
which can not be fully offset under Section 5 hereof. Customer shall make such
refund payment within 30 days of such request.
 
7.  Payment to Customer of Refunded Amount. If Mobile Messenger has offset any
amounts (the "Offset Amount") in accordance with Section 5 hereof or Customer
has refunded any payments in accordance with Section 6 hereof (the "Refunded
Amount") and Mobile Messenger subsequently receives the corresponding payment
pertaining to such Offset Amount or Refunded Amount from the applicable Carrier,
Mobile Messenger shall within 15 days of its receipt of such payment from the
applicable Carrier pay to Customer the Offset Amount or Refunded Amount, as the
case may be.
 
8.  Customer Service Fee. For each customer service call, email, or other
communication received by Mobile Messenger from Customer pertaining to a Program
and not solely related to the Platform (collectively, "Communication(s)"),
Customer shall pay to Mobile Messenger the fee set forth under the heading
"Customer Service Fee" below (the "Customer Service Fee"). Mobile Messenger
shall send Customer an invoice at the end of each calendar month for the
Customer Service Fee incurred by Customer in such calendar month and such
invoice shall be due and payable by the Customer within thirty (30) days
following the end of such calendar month.
 

Customer Service Fee: $7 per each Communication

 
Such fee waived for the first fifty (50) Communications in each calendar month.
 
 
3

--------------------------------------------------------------------------------

 
 
9.  Minimum Monthly Guarantees. Customer guarantees that the total list price of
all content billed successfully in a calendar month by the applicable Carriers
(the "Monthly Retail Revenue") billed hereunder by such Carriers shall be at
least $1,000,000 per calendar month (the "Minimum Monthly Billing"). If the
Monthly Retail Revenue in any calendar month is less than the Minimum Monthly
Billing, then Mobile Messenger may, in its sole discretion, discontinue
Customer's further participation in the advanced payment program as specified in
Section 2 of this Amendment.
 
10.  Survival; Counterparts; Full Authority. Sections 2, 3, 4 5, 6, 7 and 8 of
this Amendment shall survive termination or expiration of the Mobile Gateway
Agreement. This Amendment may be executed in counterparts, each of which shall
be an original, but, when taken together, constitute but one and the same
Amendment. The signatories represent and warrant that they have full authority
to enter into this Amendment on behalf of the entity for which they have signed.
Except as specifically amended hereby, the terms of the Mobile Gateway Agreement
shall remain in full force and effect.
 
IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
Amendment Effective Date.
 

MOBILE MESSENGER, AUSTRALIA PTY LTD. CUSTOMER          
                                                  
By:                                                       By: /s/ Scott
Walker                            Name:  Name: Scott Walker Title: Title: CEO  
 


 
 
4

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
MONTHLY ADVANCE
 
 
 
CHECK AND INITIAL
THE SELECTION 
Days after
Calendar Month in
which payment is due
Monthly Gross
Retail Revenue
Mobile Messenger
Fee as a percentage
of Monthly Advance
         X Initials
 
 
 
 
15
< $1,000,000,
5.00%
   
>= $1,000,000 & <
 
   
$2,000,000
4.20%
   
>= 2,000,000
3.35%

 
For illustrative purposes only, if:
 

·  
Customer elects, as specified on Exhibit A, to have the Monthly Advance paid
within 15 days of the end of the month; and

·  
The estimated Customer Revenue Share is equal to $10,000 in such month,

 
then:
 

·  
Mobile Messenger shall remit to Customer $6,650, the Net Advance (70% of
Customer's estimated Customer Revenue Share, or $7,000 Monthly Advance, minus
Mobile Messenger's Fee or $350) within 15 days of the end of the month;

·  
Mobile Messenger shall retain $350 as its fee (5.00% [the fee which pertains to
a advance within 15 days of the end of the month as specified on Exhibit A] of
$7,000 (which amount represents the Monthly Advance)); and

·  
Mobile Messenger shall pay to Customer $3,000 ($10,000 Customer Revenue Share,
to the extent collected, less the $7,000 Monthly Advance) within 30 days of
collection.



 
 

--------------------------------------------------------------------------------

 